 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbert Trostel Packings, Ltd. and Industrial WorkersUnion, Local No. 8, affiliated with the Laborers'International Union of North America, AFL-CIO,Petitioner. Case 30-RC-2889May 4, 1977DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, MURPHY, ANDWALTHERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the Employer's objec-tions to an election held on August 20, 1976,1 and theRegional Director's report recommending disposi-tion of same. The Board has reviewed the record inlight of the Employer's exceptions and brief, andhereby adopts the Regional Director's findings andrecommendations.The Employer filed two objections to the election,both of which the Regional Director recommendedoverruling. We agree.2In its Objection 1,3the Employer objected to theconduct of one employee who told two otheremployees that the Petitioner paid him (Pohle) andanother member of the in-plant organizing commit-tee (Mohr) $1,000 for "pushing the Union."4TheEmployer averred that the "payment" constituted anunreasonable and excessive economic inducementand also represented an undue influence on otheremployees by creating an impression of financialgain for union support. We conclude otherwise forthe following reasons as well as those set forth by theRegional Director, with the exception noted below.No evidence was presented or disclosed to showthat Pohle, Mohr, or any other employee was eitherpromised or paid any money by Petitioner. Thus, asstated by the Regional Director, the cases relied onby the Employer where there was an economicinducement or promise thereof are inapposite here.Further, the statement by Pohle that he received$1,000 was made to only two employees, who werebelieved to be anti-Petitioner, as a way of "rubbingin" what was felt would be their disappointment ifthe Union won. As found by the Regional Director,I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 127 for, and 112 against, thePetitioner: there was I void ballot and no challenged ballots.2 Member Walther agrees that Objection 2 should be overruled. As setforth in his separate dissenting opinion, however, he would sustainObjection I and direct a second election.I The relevant portion of the Regional Director's report commenting onthis objection is attached to this Decision as an appendix.4 The Regional Director found that employee-members of the organizing229 NLRB No. 56this would antagonize these two employees, ratherthan induce them to vote for Petitioner.The Regional Director found that rumors didcirculate among employees that Pohle and Mohrreceived money for their efforts on behalf ofPetitioner. While discussion of the rumor by Pohleand Mohr with other employees was not isolated,5itis clear that both Pohle and Mohr denied the rumorwhenever they were asked about it in a seriousmanner, and responded jokingly to employeeswhenever they were asked about the rumor in ajocular vein. Accordingly, there is no basis forfinding, as our dissenting colleague does, that Pohleand Mohr fostered the rumor.In sum, we agree with the Regional Director thatthe Employer's objections are not meritorious. Wewill therefore certify the Petitioner as the exclusiverepresentative of the employees in the unit foundappropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Industrial Workers Union,Local No. 8, affiliated with the Laborers' Interna-tional Union of North America, AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended, said labor organization isthe exclusive representative of all the employees inthe following appropriate unit for the purposes ofcollective bargaining in respect to rates of pay,wages, hours of employment, or other conditions ofemployment:All production and maintenance employees,including plant clerical employees, of the Em-ployer at its 901 Maxwell Street, Lake Geneva,Wisconsin location; but excluding office clericalemployees, professional employees, managerialemployees, technical employees, guards andsupervisors as defined in the Act.MEMBER WALTHER, dissenting:I do not agree that Objection I is unmeritorious.The Regional Director found that there was noevidence to show that Pohle or Mohr was eitherpromised or paid any money by Petitioner. Hefound, however, that rumors that they were so paiddid circulate among the employees during thecampaign and that Pohle and Mohr were queried bycommittee acted as agents of Petitioner dunng the campaign. According tothe two employees addressed, Pohle further told them that he and Mohrwould be paid an additional $ 1,000 if Petitioner won the election.5 This is the one respect in which we differ with the Regional Director onthis objection for he found Pohle's statement isolated. To the extent thiscould be taken to mean discussion of the statement was isolated, we disagreewith the Regional Director but this disagreement does not negate ourreliance on the Regional Director's other findings and on his overallrecommendation herein.436 ALBERT TROSTEL PACKINGS, LTD.fellow employees about the rumor. At times the twodenied receiving money and at other times, whenasked about it in an allegedly jocular manner, theyresponded allegedly jokingly, without denying therumor but instead indicating its validity. For exam-ple, they indicated that they had been "looking at anew Monte Carlo." Also, to at least the twoemployees noted above, who were considered anti-union, Pohle himself volunteered the rumor as a wayof "rubbing in" what was felt would be disappoint-ment by those employees at an impending unionvictory. The Regional Director concluded that theprobable impact upon those who had the rumor"rubbed in" would have been anti-Petitioner ineffect. Further concluding that the Pohle remark tothe two employees was isolated in nature and thatthere was no evidence of actual economic induce-ment by Petitioner, the Regional Director concludedthat there was no merit to the Employer's objection.As stated, I disagree. It is clear that if Pohle orMohr received even the first $1,000 this wouldconstitute an excessive payment for whatever servic-es they may have rendered Petitioner.6While there isno evidence either way as to whether or not the twoactually received the $1,000, it is clear, although mycolleagues in the majority are unwillingly to so find,that, acting as agents of Petitioner, they fostered therumor that they did indeed receive money. Thisrumor was clearly widespread at the Employer'splant. Unlike the Regional Director, I find thefostering of the rumor by Petitioner's agents asobjectionable as the payment itself. For, while therumored payment may have antagonized some, asthe Regional Director reasoned, it could just as easilyhave persuaded others that similar extraordinarypayments could be had by those who supportedPetitioner, and could have therefore served as aninducement to vote for Petitioner. Under thesecircumstances, I would set aside the election andorder that a new election be held.i See, e.g., Teletype Corporation, 122 NLRB 1594 (1959); Collins dAikman Corporation, 160 NLRB 1750 (1966). enfd. 383 F.2d 722 (C.A. 4,1967).APPENDIXObjection No. IIn support of this objection, the Employer offeredthe testimony of two employees, Marie Voss andPatti Jo Sumner. They testified that on August 19,Organizing Committeeman2Jack Pohle, told themthat he and another committeeman, Dan Mohr, eachreceived $1,000 for working on Petitioner's behalfand would each receive an additional $1,000 shouldPetitioner win the election. Pohle admits telling Voss2 It is clear that employee members of the Organizing Committee actedas agents of Petitioner during the campaign and Petitioner does not contendotherwise.and Sumner that he and Mohr each received $1,000for "pushing the Union," but he did not recall tellingthem he and Mohr would each receive an additional$1,000.With respect to that part of this objection allegingthat Pohle's statement was circulated among employ-ees, Voss and Sumner testified that they made andkept a pact not to repeat to their coworkers whatPohle had told them. Investigation, however, dis-closed that rumors to the effect that Pohle and Mohrhad received money for their efforts on behalf ofPetitioner did circulate among employees during thecampaign.Investigation further disclosed that Pohle andMohr were faced with just such rumors by theircoworkers on several occasions both before and afterthe election. It was in response to the rumors thatPohle approached Voss and Sumner on August 19.Pohle testified that he said what he did to Voss andSumner as a joke, in a teasing yet ostensibly seriousway, because he believed them to be anti-Petitioner,and he wanted to "rub-in" what he felt would betheir disappointment resulting from a victory byPetitioner at the upcoming election. The rumorscame to Pohle and Mohr most often in the form ofquestions from their coworkers. Questions wereasked such as, "What are you getting out of this?" or"What are you going to do with the $1,000?" Pohleand Mohr tailored their response to suit the tone ofthe questioner. If the inquiry was made in a seriousway, the response would be a denial of the rumor. Ifthe question was asked as a joke, the in-kindresponse might be, "Ive been looking at a new MonteCarlo." Of the several employees interviewed in thisregard, only Voss and Sumner gave substance to therumors as a result of a response from either Pohle orMohr. There was no evidence that either Pohle orMohr told anyone other than Voss and Sumner thatthey, or any other employee, had or would receivemoney from Petitioner.In the statement filed in support of Objection I, theEmployer relies on the following cases: GeneralCable Corp., 170 NLRB 1682; Teletype Corp., 122NLRB 1594; Collins & Aikman Corp. v. N.L.R.B.,383 F.2d 722; Plastic Masters, Inc. v. N.LR.B., 512F.2d 449; and N.L.R.B. v. Savair Mfg. Co., 414 U.S.270, 279, fn. 6 (1973). In the above-listed cases, thecommon thread of violative conduct was promisingor conferring of economic inducement. In the instantcase, no evidence was presented or uncovered toshow that Pohle, Mohr or any other employee waseither promised or paid money by Petitioner.Therefore, I find those cases relied on by theEmployer to be inappropriate and distinguishable437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere. As to Pohle's statement to Voss and Sumner, itappears that its net effect would have been toantagonize these two known antiunion adherents.Under such circumstances, it would have beenunreasonable for Voss and Sumner to interpretPohle's statement as an inducement to vote for thePetitioner. Therefore, I find the reliance on theabove-cited cases misplaced.It is most unlikely that the impact of Pohle'sstatement interfered with the free choice of thevoters. By all accounts, Pohle's statement was madeto only two employees, only one of whom waseligible to vote,3in a unit of approximately 260, andit was not repeated. Furthermore, Pohle's interestdoes not appear to be one of offering inducement, a3 Voss was hired subsequent to the eligibility date of July 16, and as aconsequence, she was not eligible to vote.proposition supported by the manner in which heand Mohr handled the rumors. If there was anycalculation on Pohle's part, it was that the talk ofbeing recompensed for his campaign service wouldinspire resentment among Voss and Sumner. Thiswould chill, rather than encourage, their support forthe Union.Based on the foregoing, particularly the isolatednature of Pohle's statement and the probablenegative impact that statement and the rumors hadon Petitioner's chances, I conclude that the conducthere objected to was without prejudice to theEmployer. Accordingly, I shall recommend that it beoverruled.438